         Case 20-21593-jrs        Doc 32 Filed 12/29/20 Entered 12/29/20 17:16:41                     Desc
                                  Signature Filing Deficiency Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Georgia
                                            Gainesville Division
                                         Room 120 Federal Building
                                            121 Spring Street, SE
                                           Gainesville, GA 30501
                                           www.ganb.uscourts.gov
In
Re:    Glenn Michael Heagerty Jr.                          Case No.: 20−21593−jrs
                                                           Chapter: 13
                                                           Judge: James R. Sacca

                         ORDER SETTING DEADLINE TO CORRECT FILING
                       DEFICIENCY PURSUANT TO GENERAL ORDER 40−2020
Pursuant to General Order 40−2020, which provides filing options for debtors not represented by an attorney ("Pro Se
Debtors"), the debtor submitted document(s) on 12/7/20. General Order 40−2020 requires Pro Se Debtors to mail certain
original signed documents submitted by email or fillable form to the Court within fourteen (14) days of submission.

To be Filed by 01/12/21
Original Declaration About Debtor's Schedules (Form 106) filed by Glenn Michael Heagerty Jr.



If, by the date set forth above, the debtor fails to file the required papers or correct the deficiencies, the Court
may strike the pleading or dismiss this case without further notice or hearing.

The Clerk will serve this order on the debtor and the Trustee.

SO ORDERED, on December 29, 2020.




Form 436BK August 2020                                         James R. Sacca
                                                               United States Bankruptcy Judge
